En Juez Asociado Sr. MacLeaey,
emitió la opinión del tribunal.
En este caso el acusado fné procesado por el delito de seducción. Hizo la alegación de ‘ ‘ no culpable ’ ’ y se celebró el juicio el día 23 de abril último en la forma ordinaria. Se sometió el caso al tribunal de derecho, y después de oirse las pruebas la corte declaró al acusado culpable, señalando el día 26 del mismo mes para el pronunciamiento de la sentencia. En ese día, y antes de que se dictara sentencia, el acusado presentó una moción para que se suspendiera el pronuncia-miento de la sentencia, fundada en la alegación de que la corte carecía de jurisdicción del caso por haberse consumado el delito en el distrito judicial de San Juan, y nó en el de Guayama, y la cuestión referente a jurisdicción no se había promovido anteriormente, pues se fundaba en hechos que se desarrollaron durante el curso- del juicio. Aparece que si bien la promesa de matrimonio se hizo en Cayey que está comprendido en el distrito judicial de Guayama, el acto carnal, sin embargo, se realizó en la ciudad de San Juan, fuera de dicho distrito judicial. La corte sentenciadora desestimó la moción sobre suspensión de la sentencia, y el acusado pre-sentó una moción de nuevo juicio que fué también denegada. El acusado no interpuso apelación contra la orden desesti-mando la moción de nuevo juicio, sino que apeló contra la propia sentencia. En 29 de abril de 1912, el acusado fué condenado a sufrir tres años de pr '.-Uo con trabajos forza-dos y al pago de las costas. Cuotra esta sentencia fué que se interpuso el recurso de apelación.
El Sr. Muñoz Morales compareció ante la corte en repre-, sentación del apelante, presentó un alegato e informó oral-mente fundándose en el punto de que el delito no se consumó en el distrito judicial de Guayama, y por consiguiente que la corte sentenciadora carecía de jurisdicción. El Fiscal parece estar conforme en cuanto a esta alegación con el abo-gado del apelante. Sin embargo, cita un caso de Nueva York, *846el de The People v. Crotty, 9 N. Y. Supp., 937, en el que se resolvió que un caso como ese puede seguirse, juzgarse y resol-verse en cualquiera de los distritos, pero llama la atención con respecto al lieclio de que esta sentencia se fundó en un esta-tuto especial del Estado de Nueva York, y que nosotros no tenemos semejante estatuto en Puerto Eico. También cita el Fiscal el artículo 8°., de nuestro Código de Enjuiciamiento Criminal, alegando que ésta es la única legislación que tene-mos sobre la materia, en donde se dice que la jurisdicción en cuanto a un delito reside en la corte de distrito del distrito en que el delito ha sido cometido.
La cuestión que surge en este caso es si el delito se come-tió o nó en Cayey o en San Juan. Para que se complete el delito es necesario no solamente que exista la promesa de matrimonio, sino que haya contacto carnal fundado en esa promesa. Puede ciertamente decirse que el delito no se eje-cuta enteramente y no puede considerarse así hasta que el acto carnal se realiza, pero es asimismo cierto que el delito de seducción no quedaría completamente realizado por el acto carnal sin que exista la promesa de matrimonio. Surge, por tanto, la cuestión con respecto a donde debe ser el verdadero lugar y jurisdicción en este caso.
Según expresó el Lord Presidente Piale, según la ley co-mún, cuando se asesta un golpe mortal en un condado y la víctima muere en otro, se consideraba que el delito se había cometido en el condado en donde se dió el golpe, siendo la muerte simplemente una consecuencia de dicho golpe. (Ball v. United States, 140 U. S., 134.)
Se dispone en la Constitución de los Estados Unidos y en la de varios Estados, que en todas las causas criminales el acusado tendrá el derecho de ser juzgado en el Estado y distrito en que se haya cometido el delito, pero existen muchos estatutos que disponen que cuando un delito en violación de la ley se inicia en un distrito y se termina en otro, se consi-derará que ha sido cometido en cualquiera de los dos, y *847puede considerarse, juzgarse, resolverse, así como ser casti-gado en cualquier distrito, de igual modo que si real y total-mente hubiera sido cometido allí. (Estatutos Revisados de los Estados Enidos, art. 731.)
Y se ha resuelto que el delito de proponer a. un adminis-trador de correos que haga un contrato mediante el pago de cierta cantidad, por medio de una carta echada al correo en un distrito y dirigida al administrador de correos de otro distrito, induciéndole a que infrinja sus deberes oficiales, es un delito que puede ser juzgado en el distrito en que reside -el administrador de correos .que recibe la carta. (In re Palliser, 136 U. S., 257.)
Este caso se cita con aprobación en el caso de Ball a que se ha hecho referencia anteriormente, y también en los de Horner v. U. S., 143 U. S., 214 y Dealey v. U. S., 152 U. S., 546.)
Pero todos estos casos, al igual que el de Crotty arriba mencionado, fueron juzgados y resueltos con arreglo a estatu-tos especiales y sólo nos queda tomar en consideración los principios gmrerales en la resolución del caso que ha sido sometido a íiuestra consideración.
Podemos volver al hecho de que en nuestro Código de Enjuiciamiento Criminal, artículo 8°., anteriormente citado, se emplea la palabra “jurisdicción,” y no “lugar del juicio,” y a !a corte de distrito del distrito en que el delito ha sido cometido, se le confiere jurisdicción para conocer de la causa. El delito de seducción en este caso no fué ciertamente termi-nado en eh distrito de Guayama, sino que dicho delito se con-sumó en el distrito judicial de San Juan, según aparece de las declaraciones contenidas en los autos. Por esta razón la Corte de Distrito de San Juan tenía jurisdicción del delito con arreglo a nuestro Código de Enjuiciamiento Criminal y no la Corte de Distrito de Guayama. Este aspecto del caso no se desarrolló hasta que se prestaron las declaraciones, y cuando el acusado hizo la moción sobre suspensión de la sen-*848tencia dictada, fundada en la falta de jurisdicción de la corte sentenciadora,, estaba aún dentro de tiempo suficiente para alegar sus derechos y no había renunciado ninguno de los mismos. En resumen, si la Corte de ’Distrito de Guayama no tenía jurisdicción del caso, la sentencia dictada por dicha corte fué nula y de ningún valor y debió haber sido anulada por esta corte, aun cuando ninguna moción se hubiera hecho en la corte inferior, y al haberse negado el juez sentenciador a conceder dicha moción para impedir que se dictara la sen-tencia, cometió error, siendo éste en realidad el único error que se alegó haberse cometido en esta causa, el cual debemos considerar como fattd.
Por consiguiente., o o teniendo jurisdicción sobre el caso sometido a nuestra- consideración la Corte de Distrito de Guayama, la sentencia dictada por dicha corte el día 29 de abril de 1912, debe dejarse sin efecto y desestimarse la acu-sación.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.